Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to provisional application no. 62/589,924 dated 11/22/2017, and to PCT/US2018/062314 dated 11/21/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 5/21/2020. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18, 19, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samala et al (“Mass Detection in Digital Breast Tomosynthesis: Deep convolution neural network with transfer learning from mammography” Department of Radiology, University of Michigan, Ann Arbor, Michigan 48109, 29 November 2016 page 13).

In regards to Claim 1, Samala teaches a non-transitory computer-accessible medium having stored thereon computer-executable instructions for classifying at least one breast tissue of at least one patient (page 6658, ¶ 2.C. Feature-based CAD), 
wherein, when a computer arrangement executes the instructions, the computer arrangement is configured to perform procedures (page 6655, Samala teaches a computer aided diagnostic system) comprising: 
receiving at least one image of at least one internal portion of a breast of the at least one patient (page 6654 ¶ Introduction, Samala teaches capturing breast imaging.); and 
automatically classifying the at least one breast tissue of the breast by applying at least one neural network to the at least one image (page 6655, ¶ 2, Samala teaches mass classification of the breast image using a deep neural network).

In regards to Claim 2, Samala teaches wherein the automatic classification includes a classification as to whether the at least one breast tissue is at least one of atypical ductal hyperplasia or ductal carcinoma (page 6664, Figure 12, Samala teaches ductal carcinoma).

In regards to Claim 3, Samala teaches wherein the automatic classification includes a classification as to whether the at least one breast tissue is a cancerous tissue or a non- cancerous tissue (page 6655, ¶ 2, Samala teaches mass classification of the breast image using a deep neural network).

In regards to Claim 4, Samala teaches wherein the at least one image is a mammographic image (page 6664, Figure 12, Samala teaches ductal carcinoma).

In regards to Claim 5, Samala teaches wherein the at least one image is an optical coherence tomography image (page 6664, Figure 12, Samala teaches ductal carcinoma is a picture Ct imaging.).

In regards to Claim 6, Samala teaches wherein the neural network is a convolutional neural network (CNN) (page 6654 ¶ Introduction, page 6664, Figure 12, Samala teaches ductal carcinoma).

In regards to Claim 7, Samala teaches wherein the CNN includes a plurality of layers (page 6658, ¶ 2D. DCNN-based CAD, Samala teaches a featured based mass classifying with layers).

In regards to Claim 8, Samala teaches wherein the layers include (i) a plurality of residual layers, (ii) a plurality of inception layers, (iii) at least one fully connected layer, and (iv) at least one linear layer (page 6658-page 6659, ¶ 2D. DCNN-based CAD, Samala).

In regards to Claim 9, Samala teaches wherein (i) the residual layers include at least four residual layers, (ii) the inception layers include at least four inception layers, (iii) the at least one fully connected layer includes at least sixteen neurons, and (iv) the at least one linear layer includes at least eight neurons (page 6658-page 6659, ¶ 2D. DCNN-based CAD, Samala).

In regards to Claim 12, Samala teaches wherein the computer arrangement is further configured to determine at least one score based on the at least one image using the at least one neural network (page 6660, ¶ 2.D.4. Mass Detection, Samala).

In regards to Claim 13, Samala teaches wherein the computer arrangement is configured to automatically classify the breast tissue based on the score (page 6660, ¶ 2.D.4. Mass Detection, Samala).

In regards to Claim 14, Samala teaches wherein the computer arrangement is configured to automatically classify the breast tissue based on the score being above 0.5 (page 6660, ¶ 2.D.4. Mass Detection, ¶ 2.E.1. Mass Detection, ¶ 2.E.2. Mass Detection, Figure 7 Samala).

In regards to Claim 15, Samala teaches wherein the at least one image illustrates at least one excised breast tissue (page 6664, Figure 11, Figure 12, Samala).

In regards to Claim 16, Samala teaches wherein the computer arrangement is further configured to segment and resize the at least one image prior to classifying the breast tissue (page 6657, 2.B. Prescreening, Samala).

In regards to Claim 17, Samala teaches wherein the computer arrangement is further configured to perform a batch normalization on the at least one image (page 6659, Samala teaches normalization within a local neighborhood for the 3x3 region.).

In regards to Claim 18, Samala teaches wherein the computer arrangement is configured to perform the batch normalization so as to limit a drift of layer activations (page 6659, Samala, Figure 4.).

In regards to Claim 19, Samala teaches a method for classifying at least one breast tissue of at least one patient (page 6658, ¶ 2.C. Feature-based CAD), comprising: 
receiving at least one image of at least one internal portion of a breast of the at least one patient (page 6654 ¶ Introduction, Samala teaches capturing breast imaging.); and 
using a computer arrangement, classifying the at least one breast tissue of the breast by applying at least one neural network to the at least one image (page 6655, ¶ 2, Samala teaches mass classification of the breast image using a deep neural network).

In regards to Claim 37, Samala teaches a system for classifying at least one breast tissue of at least one patient (page 6658, ¶ 2.C. Feature-based CAD), comprising: 
a computer hardware arrangement (page 6655, Samala teaches a computer aided diagnostic system) configured to: 
receive at least one image of at least one internal portion of a breast of the at least one patient (page 6654 ¶ Introduction, Samala teaches capturing breast imaging.); and 
classify the at least one breast tissue of the breast by applying at least one neural network to the at least one image (page 6655, ¶ 2, Samala teaches mass classification of the breast image using a deep neural network).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Samala in view of Shirahata (U.S. Patent Pub No. 2018/0150745, hereafter referred to as Shirahata).

Regarding Claim 10, Samala teaches medical imaging processing system that determines cancerous mass.
Samala does not explicitly disclose wherein the layers include (i) a plurality of combined convolutional and rectified linear unit (ReLu) layers, (ii) a plurality of partially strided convolutional layers, (iii) a plurality of ReLu layers, and (iv) a plurality of fully connected layer.
Shirahata is in the same field of art of image classification. Further, Shirahata teaches wherein the layers include (i) a plurality of combined convolutional and rectified linear unit (ReLu) layers, (ii) a plurality of partially strided convolutional layers, (iii) a plurality of ReLu layers, and (iv) a plurality of fully connected layer (paragraph 51-paragraph 55, Shirahata).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Samala by the neural network feature detection that is taught by Shirahata, to make the invention that captures breast images and uses the neural network classification of the gradient feature detection of different layers to determine the type of mass in the breast image; thus, one of ordinary skilled in the art would be motivated to combine the references since a gradient of an error is stored for the learning, the amount of data is increased more than double compared with a case where only recognition is performed and, in some cases, the amount of memory used is increased more than double (paragraph 5, Shirahata).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 11, Samala in view of Shirahata discloses wherein (i) the combined convolutional and ReLu layers include at least three combined convolutional and ReLu layers, (ii) the partially strided convolutional layers include at least three partially strided convolutional layers, (iii) the ReLu layers include at least three ReLu layers, and (iv) the fully connected layer includes at least 15 fully connected layers (paragraph 51-paragraph 55, Shirahata).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665